The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	
Applicant’s amendment and reply filed November 25, 2022 have been received and entered into the case. Claim 12 is canceled; claims 1, 3, 5 – 9, 11, 13 – 16, 18, 20 and 22 – 24 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends from a canceled claim, rendering the claim indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims	1, 3, 5 – 9, 11, 13 – 16, 18, 20 and 22 – 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al. (US 2009/0136459) in view of Bronshtein (2008/0229609) (IDS 03.01.2012, No.19).
Wu teaches methods for treating skin disorders in a subject (abstract) the methods comprising obtaining a conditioned medium derived from mesenchymal stem cells (MSC) (providing a stem cell derivative composition comprising multiple stem cell factors, microvesicles) (0025-0029) that may or may not include the mesenchymal stem cells (0025, 0030-0032); administering the composition to a subject (0004, 0031-0034); wherein administering treats the skin (0022); and wherein the conditioned medium can be obtained by culturing (growing) passage 3 – 5 MSC (0045-0049, 0053) under hypoxic (low oxygen) conditions (0029). The conditioned medium compositions are administered topically (0034); the MSC can be obtained from fat (adipose) or bone marrow of humans or other mammals, depending on the subject (0025-0027) (or may be autologous or allogenic); the skin disorder may be wrinkles or age spots (liver spots) (0038); MSC can be grown under serum free (low serum) conditions or with serum (0028); VEGF can be expressed in high levels (or upregulated) (0029); the conditioned medium can be concentrated (0030).  Wu teaches the conditioned media are concentrated with a 5kD membrane (0053).
Wu does not teach the method wherein the stem cell derivative composition (the conditioned medium) is obtained by growing passage 2 MSC cells or wherein the cells are cultured in low oxygen of at least 1%.  However, it is first noted that these limitations are considered to be product by process type limitations of the conditioned media product, or the stem cell derivative composition, that is administered.  As such, the patentability of a product used in the methods does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113) In the instant case, Wu teaches the compositions are conditioned media obtained from MSC passaged 3 – 5 times (p.4-5).  This indicates that the number of passages can be optimized when practicing the methods of Wu.  This further indicates that these optimizations result in conditioned media having similar functional activity in treating skin disorders.  Moreover, while the conditioned media may have structural differences, they are sufficiently similar within the application of Wu such that one practicing the methods would expect the resulting compositions to successfully treat skin disorders.  In further support, Wu teaches the method wherein MSC can be cultured under normoxic or hypoxic conditions (0029).  Wu teaches that varying culture conditions can vary the amount and/or type of extracellular proteins (or stem cell factors) secreted by the cells (0029) and provides specific examples of hypoxic conditions at 0.5% (0053).  In following the teachings of Wu, it would have been obvious to one of ordinary skill in the art to adjust the specific oxygen level as a matter of routine optimization and with a reasonable expectation for successfully obtaining an effective conditioned medium for treating skin conditions.  Moreover, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the passage number of MSC as well as the level of oxygen of culture when practicing the methods of Wu with a reasonable expectation for successfully obtaining a conditioned medium effective for treating skin conditions.
Wu does not teach the method wherein the conditioned media composition is subject to preservation by vaporization (PBV).  However, Bronshtein teaches methods of PBV wherein the methods are cost effective, large scale processes to preserve and stabilize sensitive biological compositions (abstract).  Bronshtein teaches that PBV is advantageous over other methods because it provides advantages in preserving bioactive materials such as proteins, for storage and transportation (0053), allows for significantly faster preservation of materials, is efficient at higher pressures, and provides preserved biological compositions that can be stored and transported without refrigeration (0057).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated by Bronshtein to subject the conditioned medium of Wu to PBV for the disclosed advantages and benefits of long term effectiveness and stability.  Moreover, in following the teachings of Wu and Bronshtein, one of ordinary skill in the art would have been motivated to preserve a conditioned medium by PBV with a reasonable expectation for successfully obtaining a conditioned medium composition effective for treating skin conditions.
Wu does not teach the method wherein the compositions are concentrated using a 9kDa membrane.  However, Wu does teach concentrating the compositions with a 5kDa membrane (0053).  Wu further teaches that the conditioned media can be concentrated or purified by a variety of methods used in the art (0030) which can be optimized by routine experimentation (0043, 0046).  Specifically, Wu teaches upregulating VEGF (0029) wherein the various factors of the conditioned media are concentrated by methods known in the art and optimized by routine experimentation (0029-0030).  Thus, in following the teachings of Wu at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the methods of purification and concentration as directed by Wu, and with a reasonable expectation for successfully obtaining the effective conditioned media compositions.  It is noted that applicant’s example 1 also uses a 5kDa membrane for concentrating the medium (specification p.11-12) and uses the 9kDa membrane to increase VEGF collection (example 2).  
Absent evidence of an unexpected result or advantage, the claims are rejected.


Response to Arguments
Applicant argues that Wu fails to teach obtaining or administering conditioned media using passage 3 – 5 cells; that optimizing the passage number cannot occur since there is no variation in passage numbers and that a similar effect would not occur in the different passages; and that such a variable must be recognized as result effect to optimize. 
However, these arguments fail to persuade for the following reasons.
Regarding the argument that Wu fails to teach conditioned media using passage 3 – 5 cells and that optimizing the passage number is not suggested and cannot therefore be optimized, it is reiterated that Wu specifically teaches a conditioned medium generated by passage 3 BM-MSC under normoxic or hypoxic conditions (0053) as well as cells that are passaged 3, 4 and 5 times (examples). Wu specifically states that passage 3 – 5 cells were used for the experiments and would healing models (0048). Further, Wu states that isolation and culture of MSC are known in the art, can be expanded (0027), and that only reasonable and routine experimentation is required to optimize the process conditions (0043). This indicates that passage number may be varied, or optimized, when practicing the methods of Wu.  Wu further states that examples are exemplary only and that variations and conditions may be optimized within reasonable and routine experimentation (0043). Based on the teachings of Wu and the reasons iterated above, it is maintained that passage 2 MSC fall within the stated “reasonable and routine experimentation…required to optimize the process conditions” when considering the disclosed methods for generating a conditioned medium for treating skin disorders.
Regarding the argument that the compositions of the prior art cannot have similar function or effect, it is noted that the prior art teaches a variety of conditioned media compositions wherein they are effective to treat skin disorders.  As such, it is maintained that it would have been obvious to one of ordinary skill in the art to optimize these culture conditions when practicing the methods of Wu, and with a reasonable expectation for successfully treating skin disorders with the resulting compositions.  
Absent evidence of any unexpected result, benefit or activity, it is maintained that the teachings of Wu render the claimed methods obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUTH A DAVIS/Primary Examiner, Art Unit 1699